Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:04:47 Doc 46 Pg.1of2

    
  

Fill in this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:

 
   

Ray

First Name

Debtor 1

 

 
 
  

MW 1. There is no presumption of abuse.

  
 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

(J 2. The calculation to determine if a presumption of

Name
. 2b8 S . 2 f) abuse applies will be made under Chapter 7
United States Bankruptcy Courtfor the: Southern aa d ch 2: M a Means Test Calculation (Official Form 122A-2).

Case number 19-03448-CL7

     
 

a an A (J 3. The Means Test does not apply now because of
(known) u es BANKRUPTCY dr qualified military service but it could apply later.

 

 

 

 

Q) Check if this is an amended filing

Official Form 122A—1

Chapter 7 Statement of Your Current Monthly Income 12145

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

a Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

CJ Not married. Fill out Column A, lines 2-11.
(QQ) Married and your spouse is filing with you. Fill out both Columns A and 8, lines 2-11.

 

 

4 Married and your spouse is NOT filing with you. You and your spouse are:
Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11. ;

QO Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are jegally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the i
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

| 2. Your gross wages, salary, tips, bonuses, overtime, and commissions 3700.
| (before all payroll deductions). g 2083.00 g_3700.00

| 3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. g__ 0.00 $ 0.00

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

$0.00 g 0.00

5. Net income from operating a business, profession,

or farm Debtor 1 Debtor 2

 

 

Gross receipts (before all deductions) s__0.00 $_0.00
Ordinary and necessary operating expenses -$ 0.00_ $ 0.00

Net monthly income from a business, profession, orfam g 0.00 ¢ 0.00 nePly, $ 0.00 $ 0.00

6. Net income from rentai and other real property Debtor.1 00 Debtor 3
| Gross receipts (before all deductions) ¢_9.00 ¢ 0.00
Ordinary and necessary operating expenses - § 0.00-¢$ 0.00

Net monthly income from rental or other real property g 0.00 ¢ 0.00 FoPy $ 0.00 $ 0.00 |

7. Interest, dividends, and royalties ¢ _0.00 $ 0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:04:47 Doc 46 Pg. 2of 2

 

 

Debtor 1 Ray Rosa Case number (if known, 19-03448-CL7
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or

non-filing spouse

8. Unemployment compensation $ 0.00 $ 0.00

 

Do not enter the amount if you contend that the amount received was a benefit

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $ 0.00

10. Income from all other sources not listed above. Specify the source and amount. i
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic '
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00 $ 0.00
$0.00 $0.00 :
| Total amounts from separate pages, if any. +¢$ 0.00 +3 0.00
11. Calculate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Column A to the total for Column B. + g 2083.00 | g 3700.00 7 ¢ 5783.00
. Total current
monthly income
Ea Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps: “oeeecseepate fetes pe
12a. Copy your total current monthly income from biMe 11.0.0... eceeeccccesnsseeecsccesssveseeceesensnescecsesernnanseessegenssnsees Copy line 11 here™> { $__ 5783.00 |
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12. , $69,396.00 j
13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. California
| :
Fill in the number of people in your household. 4
| eects sen onmen enetsarre sannonnsceerniinumanannesenan’
Fill in the median family income for your state and size of NOUSEMONG. cesses eeceeereeeeseneentceeeeseen esse tesnesseeneesanecseeuscanuaneesne 13. $__75,656

 

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
| instructions for this form. This list may aiso be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

 

| 14p. J) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A~2.

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct. i

fs RA. x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 09/19/2019 Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 
